Citation Nr: 1112295	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than February 28, 2005 for the grant of service connection for adjustment disorder with anxiety.


WITNESSES AT HEARING ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2009, the Board remanded this matter to the RO for further action.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the September 2010 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDING OF FACT

The claims file does not contain any communication or evidence received prior to February 28, 2005, which could be interpreted as an informal or formal claim to entitlement to service connection for adjustment disorder with anxiety.


CONCLUSION OF LAW

The criteria for an effective dated prior to February 28, 2005 for the grant of service connection for adjustment disorder with anxiety have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the effective date assigned following the May 2006 grant of service connection for adjustment disorder with anxiety.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Nonetheless, a May 2006 VCAA letter noted that VA was working on the Veteran's earlier effective date claim and it notified the Veteran of how VA determines effective dates. 

Additionally, the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date.  All of the pertinent information is of record.  As such, the Board finds the VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the Veteran in proceeding to consider his claim for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Earlier Effective Date

The Veteran was granted service connection for adjustment disorder with anxiety, evaluated as 30 percent disabling, effective February 28, 2005.  The Veteran contends that the effective date for the grant of service connection should be September 8, 2004, which was the first time his adjustment disorder with anxiety was attributed as to be related and secondary to his service-connected hepatitis C.    

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).  In cases involving an original service connection claim, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155 (2010).  An informal claim must identify the benefit sought.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

The evidence of record shows that the RO received a statement from the Veteran on February 28, 2005 indicating that the Veteran was applying for service connection for anxiety/posttraumatic stress disorder.  There is no communication or action from the Veteran in the claims file prior to February 28, 2005 that indicates an intent by the Veteran to apply for service connection for a psychiatric disorder to include anxiety or an adjustment disorder.  

The Board notes that the Veteran contends that a VA treatment record dated September 8, 2004 should be the effective date of his claim as it shows his adjustment disorder is related to his service-connected hepatitis C.  A review of the September 8, 2004 VA treatment record shows that a problem list included adjustment disorder and hepatitis C.  There was no indication that the Veteran's adjustment disorder was related to hepatitis C.  Furthermore, the September 8, 2004 VA treatment record does not reveal any intent on behalf of the Veteran that he was seeking service connection for an adjustment disorder.  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits).  It follows that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  The Court has held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).   Although there are two recognized exceptions to this general rule, those exceptions are applicable only when an underlying claim has been awarded and the medical records demonstrate that the veteran's disability has increased, or when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  See 38 C.F.R. § 3.157(b) (2010); see also Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet. App. 377, 381 (1999).  Neither of those exceptions applies in this case.

In conclusion, the controlling laws and regulations state that an award of disability compensation will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  The February 28, 2005 correspondence is the earliest document in the record that satisfies all three requirements for an informal claim for disability compensation for an adjustment disorder with anxiety.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009); 38 C.F.R. §3.159(a)(3).  The communication is written; it indicates an intent to file a claim for benefits; and it identifies the benefit sought by the Veteran as anxiety/posttraumatic stress disorder.  The VA construed this claim broadly to include all psychiatric disorders, which include the diagnosis of an adjustment disorder with anxiety.  Thus, February 28, 2005, the date the Veteran filed his original claim, is the appropriate effective date.  Here, the evidence of record, viewed in conjunction with the pertinent laws and regulations, provide no basis for an award of service connection for an adjustment disorder with anxiety prior to February 28, 2005.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than February 28, 2005 for the grant of service connection for adjustment disorder with anxiety is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


